Case: 13-10187     Date Filed: 12/02/2013   Page: 1 of 2


                                                             [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 13-10187
                           ________________________

                   D.C. Docket No. 1:10-cr-00006-CAP-JFK-2

UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

                                      versus

JASON JAMES EYER,

                                                          Defendant-Appellant.
                           ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                         ________________________

                                (December 2, 2013)


Before HULL, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

      Lawrence J. Zimmerman, appointed counsel for Jason James Eyer in this

direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.
              Case: 13-10187     Date Filed: 12/02/2013   Page: 2 of 2


1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Eyer’s conviction and sentence

are AFFIRMED.




                                         2